Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received June 16th, 2022.  Claims 1-6 have been canceled.  Claims 7-12 have been newly added. Claims 7-12 have been entered and are presented for examination. 
Application 17/046,907 is a 371 of PCT/JP2018/015625 04/13/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NTT - Resource sharing between data and control channels.
Regarding claims 7, 10-12, NTT discloses a terminal (see Section 2.2 [UE]) comprising: a receiver
(inherent [UE has a receiver for reception of incoming signals]) that receives first downlink control information (DCI) in a control resource set configured within a given bandwidth (see Figures 1-3 [DCI for UE in CORESET]); and a processor (inherent [UE has a processor to perform functions]) that, when a first resource assigned for data transmission includes a second resource which is time and frequency resources indicated by the first DCI, cancels the data transmission (see Section 2.2 [eNB scheduler should puncture the resources of PDSCH overlapped by the DCI(s), and should reduce coding rate of the PDSCH such that the overlapping DCI(s) can be acceptable to decode the PDSCH; Implicit approach]).
Regarding claim 9, NTT further discloses wherein a cyclic redundancy check (CRC) of the first DCI is scrambled by a radio network temporary identifier (RNTI), the RNTI being common to a plurality of terminals (see Section 2.1 [as long as CRC of DCI is scrambled with the C-RNTI and search space is based on UE-specific hashing function]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT - Resource sharing between data and control channels.
Regarding claim 8, NTT disclose all the recited subject matter in claim 7, but does not explicitly disclose wherein the receiver receives, prior to reception of the first DCI, second DCI which indicates the first resource.
However, such a feature is obvious since Section 2.2 discusses low latency.  Therefore, a legacy PDCCH could comprise another DCI indicating the same resources and the first DCI. 
The motivation for this is enable the system for low latency devices that can receive control data in the PDSCH.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465